Citation Nr: 0319882	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  98-21 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for migraine headaches from February 16, 1990, to 
December 2, 2002.

2.  Entitlement to an earlier effective date for the grant of 
service connection for migraine headaches, based upon a clear 
and unmistakable error in a rating decision dated September 
18, 1959.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1952 to 
June 1952 and from February 1953 to December 1957.

This  matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by Department of 
Veterans Affairs (VA), Regional Office in Winston-Salem, 
North Carolina (RO).  In January 1998 the RO, in pertinent 
part, granted service connection for headaches, with a 
disability evaluation of zero percent, effective from 
February 16, 1990.  The veteran filed a timely notice of 
disagreement (NOD) with the evaluation assigned and 
subsequently perfected his appeal.  A statement of the case 
(SOC), which continued the zero percent evaluation, was 
issued in July 1998.

A personal hearing was held before a Hearing Officer at the 
RO in August 1998, a transcript of which is associated with 
the claims file.

The RO issued supplemental statements of the case (SSOCs) in 
August 1998, May and September 1999, and February 2000, which 
also continued the zero percent evaluation.  

The veteran provided oral testimony at a videoconference 
hearing at the RO before the undersigned Veterans Law Judge, 
sitting in Washington, DC, in June 2000, a transcript of 
which has been associated with the claims file.

This matter was previously before the Board in July 2000, at 
which time it was remanded for additional development.  
Subsequently, the veteran requested a Travel Board hearing, 
which he later withdrew by letter dated in January 2001.  See 
38 C.F.R. 20.702(e).

In an August 2001 SSOC, the RO granted an increased 
evaluation to 30 percent for migraine headaches, effective 
from February 16, 1990.  Notwithstanding the increased 
evaluation to 30 percent, the issue remains viable on appeal, 
since the veteran has not been granted the maximum available 
benefit from the effective date of the grant of service 
connection.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

By rating decision of October 2002 the RO granted a temporary 
total (100 percent) evaluation effective from August 29, 
2001, to November 30, 2001, because of hospitalization, 
surgery, or other treatment requiring at least thirty days of 
convalescence for the veteran's service connected ventral 
hernia disability.  In addition, entitlement to individual 
unemployability was granted effective from April 15, 1992, 
through June 15, 1999, and from October 1, 1999, through 
August 28, 2001 (it is noted that the breaks in the periods 
for the effective dates for entitlement to individual 
unemployability are due to temporary total disability rating 
assignments under 38 C.F.R. § 4.30 (convalescence ratings) 
from June to October 1999 and from August to December 2001); 
entitlement to special monthly pension by reason of being 
housebound was established from June 16, 1999, through 
September 30, 1999, and August 29, 2001, through November 30, 
2001; and, entitlement to special monthly compensation based 
on need of aid and attendance or being housebound and special 
monthly pension based on the need for aid and attendance were 
denied.  Also, eligibility for Dependents' Educational 
Assistance (DEA) was not established.  (The Board further 
notes that, as between the grants of total ratings for 
compensation purposes and for pension purposes, the greater 
benefit is paid to the veteran for each applicable period.)  
There has been no NOD filed as to these issues and they are 
not before the Board for appellate consideration at this 
time.

By rating decision dated in January 2003 the RO denied the 
veteran's claim for an earlier effective date for the grant 
of service connection for migraine headaches, based upon an 
allegation of clear and unmistakable error (CUE) in the 
rating decision of September 18, 1959.  In a March 2003 
letter from the veteran, he clearly indicated that he 
disagreed with the RO's determination with regard to that 
claim.  Now the RO must issue an SOC, and the case must be 
remanded for that purpose as to that issue.  Where an SOC has 
not been provided following the timely filing of an NOD, a 
remand to the RO is required.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  This issue is further addressed in the 
remand portion of this decision.

In addition in the rating decision of January 2003, the RO 
granted individual unemployability effective from December 1, 
2001.  Although entitlement to individual unemployability was 
previous granted by rating decision dated in October 2002, 
the recent grant reflects a reinstatement of the benefit 
following a temporary total disability rating for 
convalescence.  Furthermore, in the January 2003 rating 
decision, the RO continued the evaluation of 40 percent for 
the veteran's service-connected ventral hernia disability; an 
evaluation of 20 percent for a right thumb fusion was 
continued; an evaluation of zero percent for a left fourth 
finger fracture was continued; and eligibility to DEA was not 
established.  There has been no NOD filed as to those issues, 
and they are not before the Board for appellate consideration 
at this time.

Further, in January 2003 the RO issued an SSOC, which granted 
an increased evaluation from 30 percent to 50 percent for the 
veteran's service-connected migraine headaches, effective 
from December 3, 2002.  In his March 2003 letter, the veteran 
noted that he agreed with the 50 percent rating for 
headaches.  Moreover, 50 percent is the maximum schedular 
rating available for migraine headaches.  Accordingly, as the 
veteran is in receipt of the maximum schedular rating 
available for migraine headaches and he has expressed his 
agreement with the 50 percent evaluation, the Board finds 
that his appeal has been satisfied with respect to an 
increased evaluation for migraine headaches for the period on 
and after December 3, 2002.  See 38 C.F.R. 4.124a, Diagnostic 
Code 8100; AB, supra.


FINDING OF FACT

The competent and probative evidence shows that, for the 
period from February 16, 1990, to December 2, 2002, the 
veteran's migraine headaches were not manifested by very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

CONCLUSION OF LAW

The criteria for  an initial evaluation in excess of 30 
percent for migraine headaches from February 16, 1990, to 
December 2, 2002 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
8100 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A review of the historical record reveals that service 
connection for headaches was granted by the Board by decision 
dated in November 1997.  Following the Board's decision the 
RO assigned an evaluation of zero percent for the service-
connected headache disability with an effective date of 
February 16, 1990, by rating action in January 1998.  The 
veteran filed a notice of disagreement with the RO's 
determination and contended in the notice that he experienced 
more than one or two headaches per week, and that he had 
continuing headaches on a regular basis, which he related 
back to service.  

The record contains a private medical report by P.W., M.D., 
dated in July 1991.  Dr. W noted that the veteran had been 
evaluated sensibly for headaches and syncopal spells and no 
particular cause had been found.  Dr. W had conducted an 
electronystagmogram (ENG) three years earlier, which showed 
some very mild right beating positional nystagmus, which was 
of questionable pathologic significance.  He further opined 
that the veteran had some anxiety tension headaches, which 
might have contributed to his disequilibrium.

The veteran underwent a VA examination in January 1996.  He 
reported that while in service he had had some blackout 
spells, labile hypertension, and headaches.  He had undergone 
several evaluations for the headaches, which were always 
diagnosed as headaches of unknown etiology.  The veteran 
reported that he had suffered headaches and dizzy spells 
continually since the 1950's.  The examiner noted that the 
headaches were located behind the eyes and the back of the 
head, with a pressure and a squeezing.  They would get better 
with time, Tylenol, aspirin, or lying down, and they would 
get worse with activity.  Associated symptoms included 
dizziness, spots in front of the eyes, and occasional 
vomiting.  With regard to a diagnosis, the examiner noted 
that the record seemed to indicate passive/aggressive, 
passive/dependent personality disorder with somatic symptoms 
including headaches.  The examiner further stated that a 
definitive diagnosis of the headaches was clouded by all of 
the veteran's multiple medical problems, including his lumbar 
disease and his severe cardiovascular disease with some signs 
of cerebrovascular insufficiency.  He further diagnosed 
headaches originally due to tension while in service, and 
current headaches which could be worsened by medical 
problems.

At a personal hearing before a Hearing Officer at the RO in 
August 1998, the veteran testified that would have about two 
to four intensive headaches a week, which could last a few 
hours or a couple of days.  Hearing Transcript (Tr.), pp. 2-
3.  He reported that occasionally he would "get dazed".  
Tr., p. 5.  He stated that about once or twice a month when 
the headaches would get real bad, he would go to bed.  Tr., 
pp. 7-8. 

The veteran's wife testified that she would notice the 
veteran rubbing his temples, and he would get really sick.  
He would wake her up in the middle of the night to get 
something for his headaches.  She stated that every day the 
veteran would say that his head was hurting, and some days 
would be worse than others.  She further stated that he would 
have headaches four to five times a week.  She disclosed that 
the headaches could last for two days.  They were not as bad 
when he would get up in the morning, but when he had been up 
a while they would get worse and they would come at anytime.  
He would sometimes develop a red rash with the headaches.  
Tr., pp. 4-5.  

In a May 2000 VA medical progress report, it was noted that 
the veteran's chief complaint was headaches.  He reported 
that headaches occurred two to three times a week for several 
hours at a time.  He stated that sometimes they were so 
painful that he could not move his head.  Occasionally he 
would lose his balance when he looked up, and he had a loss 
of memory on occasion.  Following examination, the clinical 
impression was of dizziness.

In June 2000 the veteran proffered testimony before the 
undersigned Veterans Law Judge at a videoconference hearing.  
The veteran again reiterated the details concerning the onset 
of the headaches and the frequency, when they had occurred 
initially.  He testified that he took a pain capsule and 
Amitriptyline for his headaches.  He stated that the pain 
from his headaches was at least a "ten" on a one-to-ten-
point scale.  The headaches he stated would occur two or 
three times a week.  When the headaches were bad, he would 
retreat to bed-rest.  Tr., pp. 9-10.  He stated that he had 
had vomiting and ringing in the ears with the headaches.  He 
reported that he was receiving treatment for headaches at the 
VA Medical Center (MC) at Asheville.  Tr., p. 11.

In June 2001, VA arranged for QTC Medical Services to provide 
a medical examination to evaluate the veteran's complaints of 
headaches.  The examiner indicated that he had reviewed the 
veteran's claims folder completely before seeing the patient.  
He noted that the veteran's headache is typically either 
frontal or right supraorbital in location, and will usually 
last for about four to five hours.  The headaches can last 
for as briefly as an hour or as long as several days.  The 
longest the veteran had gone without a headache was one and 
one-half months.  His usual frequency was to experience two 
or three per month.  The headaches would feel a little better 
when he was supine, and there were no exacerbating features 
other than exposure to bright light.  On average, he rated 
the pain as a six on a ten-point scale.  At their worst, he 
rated them as a ten, and stated that he had one of those 
particularly severe headaches at a frequency of about one 
every two to three months.  The headaches were described as 
associated with light sensitivity, some noise sensitivity, 
and occasional nausea and emesis.  The diagnoses were common 
migraine, and migraine with aura.  The examiner commented 
that there were no pertinent neurological abnormalities on 
examination related to the veteran's migraine disorder.  

On December 3, 2002, the veteran underwent another VA medical 
examination by QTC Medical Services.  The examination report 
noted that the veteran had migraine headaches that were 
manifested by sharp pains with nausea and vomiting.  The 
veteran reported that he would stay in bed and could not do 
anything about five times a month.  He stated that sometimes 
the headaches would last over a day.  He had taken 
Propoxyphene, and would stay in a dark room with bed-rest to 
try and get rid of the headaches.  The headaches were 
associated with nausea and vomiting and pain in his head 
behind the eyes.  A cranial nerve examination was conducted 
and the findings were normal.  The examiner reported the 
diagnosis as follows: "He has migraine headaches that he 
says are incapacitating about five times a month for at least 
a day, requires bed rest and the lights out, and pain 
medication."

II.  Legal Analysis

A.  Preliminary matter - Veterans Claims Assistance Act of 
2000 (VCAA)

During the pendency of this appeal, the President signed into 
law the VCAA, Public Law No. 106-475, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 of 
title 38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§ 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Changes in law have 
amended the requirements as to VA's development efforts in 
this, and other pending cases, modifying and clarifying VA's 
duty to assist a claimant in evidentiary development.  See 
VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)). 

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The Court has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has held that only section 
4 of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"). 

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment. 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO is 
necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC issued 
in July 1998, the SSOCs issued in August 1998, May and 
September 1999, February 2000, August 2001, and January 2003, 
and the text of the July 2000 Board remand, the appellant has 
been given notice of the information and/or medical evidence 
necessary to substantiate his claim.  Likewise, he has also 
been given notice that VA has a duty to assist him in 
obtaining any evidence that may be relevant to this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
that VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).

In this regard, the Board notes the March 2001 letter in 
which the RO advised the veteran of the enactment of the 
VCAA, what information or evidence was necessary to establish 
entitlement, that VA would make reasonable efforts to obtain 
relevant evidence on his behalf, and of his responsibility in 
obtaining such evidence.  See Quartuccio, supra, see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) 
(requiring the Board to identify documents which provided 
VCAA notice).

In view of the foregoing, it also appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and that 
he and his representative have not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board believes that the RO obtained all relevant medical 
records that the veteran sufficiently identified.  As 
discussed in the Factual Background, above, the veteran has 
been afforded several VA examinations.

In summary, we find that VA has satisfied its duty to assist 
the appellant in obtaining evidence to the extent necessary 
to substantiate his entitlement to the benefits sought on 
appeal, under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)).  The Board therefore finds 
that no useful purpose would be served in undertaking more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  For the same 
reasons, the Board concludes that any defect in meeting the 
technical requirements of the VCAA is nonprejudicial and 
harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002)

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion

The veteran essentially contends that his service-connected 
migraine headache disability was more severe than the 30 
percent disability evaluation assigned during the period from 
February 16, 1990, to December 2, 2002.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based upon average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  38 C.F.R. § 4.1 requires that each disability be 
viewed in relation to its history, and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating is to be assigned.  

The Court has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established, and 
increase in the disability rating is at issue, present level 
of disability is of primary concern) as to the primary 
importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

The veteran's service-connected headaches have been evaluated 
under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100, for 
migraine headaches.  Under this diagnostic code, a migraine 
headache disorder with characteristic prostrating attacks 
occurring on an average once a month warrants a 30 percent 
disability evaluation.  A migraine headache disorder with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 
50 percent evaluation..

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the claim.  As set forth below, the competent 
evidence, including the veteran's own reports of his 
observable symptoms, does not raise any question as to which 
evaluation should be applied; the evidentiary findings for 
the period at issue clearly fail to meet the criteria for a 
50 percent evaluation for migraine headaches.

Likewise, the competent evidence pertinent to the period at 
issue fails to show frequent completely prostrating attacks 
from migraines in order to warrant a 50 percent disability 
evaluation.  The competent medical evidence of record 
includes a 1991 report from the veteran's private physician, 
who described the veteran as having some anxiety tension 
headaches.  The May 2000 VA medical progress report shows 
that the veteran complained of frequently occurring 
headaches, and the clinical impression rendered was 
dizziness.  In the interim between the 1991 report and the 
2000 report, the veteran has proffered no evidence of 
treatment relating to his headache disability.  Moreover, on 
VA examination in June 2001, the examiner accepted the 
veteran's report of the frequency of his migraine headaches 
of two to three per month.  The record shows that bed rest 
was required only when the migraine headaches were severe, 
which the veteran indicated was once or twice a month.  
Furthermore, the record contains no objective evidence 
demonstrating that headaches have in any way interfered with 
the veteran's industrial capacity.  

In addition, although the testimony adduced from the veteran 
and his spouse at the hearings might appear to more closely 
approximate the criteria for an evaluation greater than 30 
percent, that lay testimony is inconsistent with the 
objective medical evidence of record during the period at 
issue.  The veteran and his spouse testified that the 
frequency of his headaches ranged between two to five times a 
week, with bed rest instituted if an attack were severe.  As 
noted above, the VA examiner in June 2001 confirmed the 
veteran's account of the occurrence of headaches at a 
frequency of two to three per month.  Although the veteran 
argues that his service-connected disability was more severe 
than is contemplated by the 30 percent evaluation for the 
period at issue, his lay assertions and those of his wife, as 
to the frequency and relative severity of his headaches, 
although credible as the sincere observations of laypersons, 
are less probative than the findings of skilled 
professionals.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The Board is not permitted to reach medical 
determinations without considering independent medical 
evidence to support our findings, and we must cite to 
competent evidence of record to support our conclusions.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

Furthermore, the Board notes that the December 3, 2002, 
examination report reveals that the veteran reported more 
frequent attacks and was consequently granted an increased 
evaluation to 50 percent, effective from the date of the 
examination.  However, that examination was conducted 
subsequent to the time period in question here, and is not 
for application in this instance.

For the reasons and bases expressed above,  the Board 
concludes that the evidence of record does not reflect that 
the veteran's service-connected migraine headaches are 
productive of severe economic inadaptability.  Thus, the 
preponderance of the evidence is against an initial 
evaluation in excess of 30 percent for the veteran's service-
connected migraine headaches for the period from February 16, 
1990, to December 2, 2002.  Accordingly, a 50 percent 
disability rating is not warranted.  38 C.F.R. § 4.124a, DC 
8100.

This claim is based upon an appeal of a January 1998 RO 
decision, which granted the veteran's original claim of 
service connection for migraine headaches and assigned a 
noncompensable evaluation from February 16, 1990.  
Consideration must therefore be given regarding whether the 
case warrants the assignment of separate ratings for this 
service-connected disability for separate periods of time, 
based upon the facts found, a practice known as assigning 
"staged" ratings.  See Fenderson v. West, supra.  The Board 
notes that staged ratings have been assigned in this case.  

The Board acknowledges VA's obligation to resolve the benefit 
of the doubt in favor of the veteran where there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert, supra; 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for migraine headaches from February 16, 1990, to December 2, 
2002, is denied.


REMAND

The Board construes a March 2003 statement by the veteran to 
be a notice of disagreement with the January 2003 rating 
decision.  See Gallegos v. Gober, 14 Vet. App. 50 (2000).  An 
SOC has not been issued with regard to this matter.  Where a 
statement of the case has not been provided following the 
timely filing of an NOD, a remand, not a referral to the RO 
is required by judicial precedent.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, this claim is REMANDED for the following action:


1.  The RO should provide the veteran a 
statement of the case on the issue of 
entitlement to an earlier effective date 
for the grant of service connection for 
migraine headaches based on an alleged 
clear and unmistakable error in the 
rating decision dated September 18, 1959.  
The veteran should be provided all 
appropriate laws and regulations 
pertinent to this issue, and apprised of 
his appellate rights and responsibilities 
regarding perfecting an appeal. 

2.  The RO should review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-
5103A, 5106-7 (West 2002)) is completed 
with regard to this claim.

If, and only if, the veteran perfects an appeal, then the 
case should be returned to the Board in accordance with the 
current appellate procedures.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals




IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



